Citation Nr: 1640989	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  09-03 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of a fractured right ankle.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.    

In an April 2008 decision, the Board denied the Veteran's claim for increased rating on appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a joint motion filed by the parties to this matter, which found additional medical inquiry warranted, the Court remanded this matter to the Board in January 2011.  

In July 2011, the Board remanded this matter to the RO for additional development in accordance with the joint motion for remand, as well as in June 2013, which will be further explained below.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  While the Veteran had a pending appeal for TDIU that he withdrew, he later submitted another claim for TDIU in November 2013, which the RO adjudicated in the March 2016 Supplemental Statement of the Case.  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.


A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2009, the Veteran testified at a Board Central office hearing before a Veterans Law Judge.  Subsequent to the hearing, the Veterans Law Judge who conducted the videoconference hearing left the employ of the Board.  In April 2013, the Board offered the Veteran another opportunity for a hearing before the Board.  In April 2013, the Veteran indicated that he wanted to testify at another hearing before Board at the RO.  The appeal was thus remanded in June 2013 to afford the Veteran a new Board hearing; however a new hearing was never scheduled.  Thus the Veteran should again be afforded the opportunity for a new Board hearing.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

Schedule a Board personal hearing to be held at the RO before a Veterans Law Judge per the Veteran's request.  A copy of the notice sent to the Veteran referable to the scheduling of the hearing should be placed in the record.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




